DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2019 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations for querying to populate three tables, wherein the three tables are component failure and event data, component life cycle data, and data availability dates (Collecting Information; a Mental Process for Organizing and Tracking Information, a Certain Method of Organizing Human Activity), which stores actual reliability data and actual replacement data for a plurality of components associated with the fleet of vehicles (200) (Storing Information; a Mental 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The fleet performance optimization tool, maintenance database, FPOT database, modules, and interface are recited at a high-level of generality (i.e., as a generic processor/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the querying/receiving (receiving), storing, and causing a list/displaying (transmitting) steps are insignificant extra-solution activity as this is receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to 
“[0040] In some illustrative embodiments, program code 316 may be downloaded over a network to persistent storage 308 from another device or data processing system for use within data processing system 300. For instance, program code stored in a computer readable storage medium in a server data processing system may be downloaded over a network from the server to data processing system 300. The data processing system providing program code 316 may be a server computer, a client computer, or some other device capable of storing and transmitting program 
code 316.”	
	
	Which shows that the analytics and R environment and modules can be run on any type of computer which is capable of storing and transmitting program code, and from this interpretation, with no description as to any specifics of the computer, system, R Environment, or any of the additional elements, and one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving, storing, and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the module on an R environment, nor the receiving, storing, or transmissions steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	Independent Claim 13 contains the identified abstract ideas with the additional elements of a system, analysis database, and processor, which are highly generic as per Applicant’s Specification 
	Claims 2-12 and 14-20 contain the identified abstract ideas, further narrowing them, with additional elements such as utilization of an Oracle Database and a file, which are also highly generalized as per Applicant’s specification when considered under prong 2A as part of a practical application or under 2B, and thus not significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection, and any other rejection.
	The closest prior art of record are Brandsetter (U.S. Publication No. 2008/0154458), Aragones (U.S. Patent No. 6,832,205), and Poisson (U.S. Publication No. 2008/0159158). While Aragones, a system and method for automatically predicting the timing and costs of service, teaches populating tables within an analysis database using data in a maintenance database, the tables including component failure and event data, component life cycle data, and data availability dates, initiating a statistical analysis module within an R environment, analyzing the plurality of the data for simulating future service events to analyze the component failure and event data, the component life cycle data, and the data availability dates, outputting a data set from the statistical analysis module that represents a lifetime of every component installed on every vehicle in the fleet, analyzing the data set using a power law process, analyzing the data set to determine a probability of a schedule interruption comprises using a compound Poisson process, receiving a request to simulate replacing a particular component in a selected vehicle in the fleet of vehicles, initiating the statistical analysis module within the R environment to run, and determining an effect of operational readiness for the selected vehicle based on the simulation, but does not expressly teach validating the component removal prediction and the probability of schedule interruption, at least one of a prediction, using the validation to calibrate the statistical analysis module. Bransetter, a system and method for supply chain management, teaches that parts-removal data is contained in a maintenance database which when analyzed is used to verify the removal prediction, and used in determining a better parts removal predictor, but it does not explicitly teach the ranking of the reliability, or the tables in the explicit way as claimed. Poisson, a method for testing a maintenance and material management system, teaches ranking being used for simulation, and use of ranking in the analysis of a fleet, but not the tables as claimed. 

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20080154458 A1
Brandstetter; Jason C. et al.
SYSTEM, METHOD AND PROGRAM PRODUCT FOR PREDICTING FLEET RELIABILITY AND MAINTAINING A FLEET OF VEHICLES
US 6832205 B1
Aragones; James Kenneth et al.
System and method for automatically predicting the timing and costs of service events in a life cycle of a product
US 20090006058 A1
King; William W.
Iterative Drilling Simulation Process For Enhanced Economic Decision Making
US 20070124009 A1
Bradley; Randolph L. et al.
Methods, systems, and computer integrated program products for supply chain management
US 20010042642 A1
King, William W.
Iterative drilling simulation process for enhanced economic decision making
US 20040122625 A1
Nasser, Loren A. et al.
Apparatus and method for predicting total ownership cost
US 20040088392 A1
Barrett, Christopher L. et al.
Population mobility generator and simulator
US 8340948 B1
Song; Shuguang et al.
Fleet performance optimization tool for aircraft health management
US 20080159158 A1
Poisson; Clarence Edward et al.
METHOD FOR TESTING A MAINTENANCE AND MATERIALS MANAGEMENT SYSTEM


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        1/22/2021